Citation Nr: 0328526	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to payment at VA expense of the costs of 
unauthorized medical expenses incurred during treatment at 
Heart Hospital of South Dakota from November 1, 2001 to 
November 3, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs Medical Center (VAMC), 
which granted, in part, and denied, in part, the veteran's 
claim for payment of the costs of unauthorized medical 
expenses incurred during treatment at Heart Hospital of South 
Dakota from October 31, 2001 to November 3, 2001.  
Specifically, the VAMC decision authorized payment at VA 
expense of the veteran's medical care received on October 31, 
2001, and denied authorization of payment for treatment 
received from November 1 - 3, 2001.  The veteran seeks 
payment for his entire period of treatment at Heart Hospital 
of South Dakota during the aforementioned dates.


REMAND

The veteran's military records show that he was awarded the 
Purple Heart Medal for wounds sustained in combat while 
serving in the Republic of Vietnam.  He is service-connected 
for residuals of a perforated ear drum, currently rated 
noncompensably disabling.  

At issue in the current appeal is entitlement to payment at 
VA expense of the costs of unauthorized medical expenses 
incurred during the veteran's treatment at Heart Hospital of 
South Dakota from November 1, 2001 to November 3, 2001.  

Payment or reimbursement for emergency services for treatment 
of nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1003 (2003).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177, and is also referred to as the 
"Millennium Bill Act."  The provisions of the Act became 
effective as of May 29, 2000.  Under the provisions of 38 
C.F.R. § 17.1002 (2003), to be eligible for reimbursement, 
the veteran must satisfy several conditions, including the 
following:

The claim ...for any care beyond the 
initial emergency evaluation and 
treatment is for a continued emergency of 
such a nature that the veteran could not 
have been safely discharged or 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized)


The available evidence is not sufficient to make a 
determination as to whether, as of Novemebr 1, 2001, the 
veteran was undergoing a continuing medical emergency of such 
nature that he could not have been safely transferred to a VA 
or other Federal facility.

Accordingly, the case is REMANDED to the VAMC for the 
following development:

1.  The VAMC must make a determination 
as to the VA or other Federal facility 
nearest to Heart Hospital of South 
Dakota that had a capacity to provide 
appropriate care for the veteran's 
cardiovascular condition as of November 
1, 2001.

2.  Then, the VAMC must refer the 
veteran's folder to a cardiologist.  The 
cardiologist must review the folder.  
Based on review of the folder, the 
cardiologist must state a medical 
opinion as to whether, as of November 1, 
2001, the veteran was undergoing a 
continued medical emergency of such a 
nature that he could not have been 
safely transferred to the nearest VA or 
other Federal facility with a capacity 
to provide appropriate care for his 
cardiovascular condition (i.e. the VA or 
other Federal facility identified in 
response to item 1, above).

3.  Afterwards, the VAMC should 
readjudicate the veteran's claim of 
entitlement to payment at VA expense of 
the costs of unauthorized medical 
expenses incurred during treatment at 
Heart Hospital of South Dakota from 
November 1, 2001 to November 3, 2001, 
based on all evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


